Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
This action is in response to applicant’s filing on August 31, 2021.  Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on August 31, 2021.
Applicant's election with traverse of Invention I. in the reply filed on August 31, 2021 is acknowledged.  The traversal is on the ground(s) that the restriction has not been properly established under MPEP 803/806.05.  This is not found persuasive because MPEP 806.05 states “Where claims to two or more subcombinations are presented along with a claim to a combination that includes the particulars of at least two subcombinations, the presence of the claim to the second subcombination is evidence that the details of the first subcombination are not required for patentability (and vice versa).”  Claim 1 of Invention I. recites “coordinating an electric motor torque and an engine torque in a first mode, a second mode or a third mode”.  Neither Invention II nor Invention III recites these modes.  In addition claim 17 of Invention III recites “commanding an engine torque to prepare for an impeller speed inertia compensation and a road load until an impeller speed and a turbine speed are within a threshold speed of one another”.  Invention I and Invention II recites impellers in the dependent claims yet do not recite the “prepare for an impeller speed inertia compensation” of claim 17.   
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-10 are pending and examined below.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim as drafted is software per se as it is a product without any structural recitations. See MPEP 2106.03 I. which states “a product claim to a software program that does not also contain at least one structural limitation has no physical or tangible form, and thus does not fall within any statutory category.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the controllers utilized in performing the method steps.  
The specification states “vehicle system controller 255, engine controller 12, electric machine controller 252, transmission controller 254, energy storage device controller 253, and brake controller 
A driver alone could not perform the method steps recited in the claims.  Therefore the controllers shown in Fig. 2 (described above) would be necessary to execute the method steps.  In addition, the claims as recited fail to make clear which controller(s) is/are executing each method step.  Therefore, the claims as presently drafted do not particularly point out and distinctly claim the subject matter which the applicant regards as the invention rendering the claim indefinite.  Appropriate correction is required.     

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the claim recites prioritizing usage of an electric motor over an engine to propel a vehicle at a predetermined wheel creep torque.  Prioritize can be defined as “designate or treat 

Regarding claim 2, the claim recites “the request”.  The examiner believes that this refers to “an engine start request” recited in claim 1 and will proceed as such.  However, “the request” could be another request causing antecedent basis issues.  Therefore, the claim as presently drafted does not particularly point out and distinctly claim the subject matter which the applicant regards as the invention rendering the claim indefinite.  Appropriate correction is required.     

Regarding claim 3, the claim recites “the electric motor positioned downstream”.  The examiner believes that this refers to “an electric motor” recited in claim 1 and will proceed as such.  However, “the electric motor positioned downstream” could also be another electric motor causing antecedent basis issues.  Further clarification is necessary.  Therefore, the claim as presently drafted does not particularly point out and distinctly claim the subject matter which the applicant regards as the invention rendering the claim indefinite.  Appropriate correction is required.     

  Regarding claim 4, the claim recites “the electric motor positioned downstream”.  The examiner believes that this refers to “an electric motor” recited in claim 1 and will proceed as such.  However, “the electric motor positioned downstream” could also be another electric motor causing antecedent basis issues.  Further clarification is necessary.  Therefore, the claim as presently drafted 

Regarding claim 5, the claim recites “the first mode includes an indication”.  An indication is not a tangible item.  An indication could be a reading given by a gauge or meter.  However, the claims are silent as to the presence of any sensors, gauges or meters.  Therefore, the claim as presently drafted does not particularly point out and distinctly claim the subject matter which the applicant regards as the invention rendering the claim indefinite.  Appropriate correction is required.     

Regarding claim 6, the claim recites “the second mode includes an indication”.  An indication is not a tangible item.  An indication could be a reading given by a gauge or meter.  However, the claims are silent as to the presence of any sensors, gauges or meters.  Therefore, the claim as presently drafted does not particularly point out and distinctly claim the subject matter which the applicant regards as the invention rendering the claim indefinite.  Appropriate correction is required.     

Regarding claim 7, the claim recites “the third mode includes an indication”.  An indication is not a tangible item.  An indication could be a reading given by a gauge or meter.  However, the claims are silent as to the presence of any sensors, gauges or meters.  Therefore, the claim as presently drafted does not particularly point out and distinctly claim the subject matter which the applicant regards as the invention rendering the claim indefinite.  Appropriate correction is required.     

Regarding claim 8, the claim recites “commanding”. The examiner believes that “commanding” is synonymous with controlling and will proceed as such.  However, should the applicant disagree, clarification and/or amendment if recommended?  Therefore, the claim as presently drafted does not 

Claim 9 is rejected as being dependent on a rejected base claim.  

Regarding claim 10, the claim recites “an indication”.  An indication is not a tangible item.  An indication could be a reading given by a gauge or meter.  However, the claims are silent as to the presence of any sensors, gauges or meters.  Therefore, the claim as presently drafted does not particularly point out and distinctly claim the subject matter which the applicant regards as the invention rendering the claim indefinite.  Appropriate correction is required.     

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2, as best understood by the examiner in view of the rejections above, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al., US 2015/0111693 A1.

claim 1, Wang teaches a method comprising: 
prioritizing usage of an electric motor over an engine to propel a vehicle at a predetermined wheel creep torque, (Wang, see at least ¶ [0031] which states “At 208, the hybrid powertrain system may determine if the system is in a park or neutral state. If the system is in park or neutral, the hybrid powertrain system may be in an idle control function by placing the electric machine in speed control mode. The system may monitor the accelerator pedal to determine if the driver has tipped-in the accelerator pedal when the vehicle is in park or neutral at step 210. If the driver has requested power from the hybrid powertrain system using the accelerator pedal in park/neutral, the electric motor may be placed in a torque control mode requiring the system to drive towards a target torque, therefore motor toque may be calculated to be the sum of driver demand minus engine torque at step 212.”) and responsive to an engine start request while the vehicle is propelled solely via the electric motor, (Wang, see at least ¶ [0039] which states “If the computing system detects that the engine is off, it may command the engine to be started at step 308. The engine may be started using several methods including, but not limited to, a starter motor. Once the engine is started, the hybrid powertrain system may monitor if a driver has requested torque and/or vehicle acceleration using cruise control inputs or the accelerator pedal, or if vehicle speed is greater than a calibratable creep speed when determining whether to control the vehicle creep using speed control or torque control at step 310.”) coordinating an electric motor torque and an engine torque in a first mode, a second mode or a third mode based on whether the electric motor can continue to provide the predetermined wheel creep torque. (Wang, see at least ¶ [0002] which states “When the driver power demand increases such that the electric motor can no longer provide enough power to meet the demand, or in other cases such as when the battery state of charge (SOC) drops below a certain level, the engine must start quickly and smoothly in a manner that is nearly transparent to the driver.”)

claim 2, Wang teaches a method, wherein the request to start the engine pertains to usage of the engine for purposes other than propelling the vehicle for coordinating the electric motor torque and the engine torque in the first mode. (Wang, see at least ¶ [0002] which states “When the driver power demand increases such that the electric motor can no longer provide enough power to meet the demand, or in other cases such as when the battery state of charge (SOC) drops below a certain level, the engine must start quickly and smoothly in a manner that is nearly transparent to the driver.”)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3  is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., US 2015/0111693 A1 in view of Rodriguez et al., US 2010/0000807 A1.

Regarding claim 3, Wang teaches the method of claim 1.  Wang does not specifically teach the electric motor positioned downstream of the transmission includes an electric machine integrated into a rear differential unit of the vehicle.  However, Rodriguez teaches the above claim limitation.  (Rodriguez, see at least ¶ [0017] which states “FIG. 3 illustrates an integrated electro-mechanical drive train according to one embodiment of this invention. In FIG. 3, the engine 20 and transmission 24 are located near the front of the rear-wheel drive vehicle, and the electric machine is combined with the differential to form the integrated differential 28. Combustion engine propulsion power travels through the transmission 26, and is combined with the propulsion power produced by the integrated differential 28, and then sent to the wheels via the integrated differential 28.” and Fig. 3)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wang with those of Rodriguez as both teachings .

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gotou, US 2003/0034188 A1.

Regarding claim 4, Wang teaches the method of claim 1.  Wang does not specifically teach the following claim limitation.  However, Gotou teaches the electric motor positioned downstream of the transmission includes a first and a second electric motor that each drive a front axle or a rear axle of the vehicle. (Gotou, see at least Fig. 1) It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wang with those of Gotou as both teachings relate to hybrid vehicles that utilize creep torque produced by motors when engines are not being utilized as well as combining prior art elements according to known methods to yield predictable results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P SWEENEY whose telephone number is (313)446-4906. The examiner can normally be reached on Monday-Thursday from 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee, can be reached at telephone number 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/BRIAN P SWEENEY/               Primary Examiner, Art Unit 3668